Filed 9/16/22 P. v. Savary CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                   B318196

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. Nos. KA083613, KA094210)
         v.

KEFFIER HORACE SAVARY,

         Defendant and Appellant.


     APPEAL from an order of the Superior Court of Los
Angeles County, Mike Camacho, Judge. Affirmed.

     Michael C. Sampson, under appointment by the Court of
Appeal, for Defendant and Appellant.

         No appearance for Plaintiff and Respondent.

                                _________________________
       We review this appeal pursuant to People v. Wende (1979)
25 Cal.3d 436.
       Two juries convicted appellant of murder, personal use of a
firearm, conspiracy to commit murder, and dissuading a witness
from testifying. On February 28, 2013, the trial court sentenced
appellant to three consecutive terms of 25 years on the murder
and conspiracy to murder counts and one firearm enhancement.
It also imposed the midterm of two years for dissuading a witness
from testifying, for a total of 77 years to life. We affirmed the
convictions and sentences. (People v. Savary (Feb. 3, 2015,
B247512) [nonpub. opn.].)
       On May 1, 2019, appellant filed a “Petition for Recall of
Sentence Pursuant to Penal Code section 1170.91(a) and . . . SB
620.” He contended he was eligible for resentencing because of
his previous military service and diagnosis of post-traumatic
stress disorder. He also argued the court should exercise its
discretion under newly enacted Senate Bill No. 620 to strike the
firearm enhancements. The trial court denied the petition.
       On appeal we reversed only as to the term imposed for
dissuading a witness. We found Penal Code section 1170.91
applies only to determinate sentences. We directed the court to
reconsider the two-year midterm sentence imposed on appellant
and affirmed the remaining indeterminate terms for murder and
conspiracy to commit murder. We also directed the trial court to
consider under Senate Bill No. 620 whether to strike the firearm
enhancements. (People v. Savary (Feb. 25, 2020, B299514)
[nonpub. opn.].)




                                2
       On remand, the trial court appointed counsel for appellant,
reviewed the record and briefing, entertained oral argument and
heard appellant’s oral statement to the court. The court declined
to lower appellant’s two-year term or to strike the firearm
enhancement. In so ruling, the trial court found appellant did
suffer from post-traumatic stress disorder and found the
aggravating factors outweighed the mitigating factors. It also
found no basis to strike the gun use enhancements. This appeal
followed.
       On July 12, 2022, counsel filed a brief raising no issues.
Counsel advised us he had informed appellant of his right to file
a supplemental brief and sent him copies of the no-issue brief and
transcripts of the record on appeal. That same day we advised
appellant he had 30 days within which to personally submit
contentions or issues he wants us to consider. No supplemental
briefing was filed.
       We have examined the record and are satisfied appellant’s
counsel fully complied with his responsibilities and no arguable
issues exist. (People v. Kelly (2006) 40 Cal.4th 106, 109–110;
People v. Wende, supra, 25 Cal.3d at p. 441.)




                                3
                         DISPOSITION
      The order is affirmed.

      NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                           STRATTON, P.J.

We concur:




             WILEY, J.




             HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.




                                 4